DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamada (U.S. Pre-Grant Publication No. 2019/0293087).

As per claim 9, Tamada discloses a centrifugal compressor, comprising: an impeller (44; figure 1) having an inner hub with a plurality of vanes extending therefrom, the impeller being rotatable within an outer shroud about a center axis, the impeller having a radial impeller outlet (as shown; figure 1); and a diffuser (50) with diffuser pipes (51; figure 2) having a tubular body defining a pipe center axis extending therethrough (as shown; figure 2), the tubular body including a first portion (74) extending in a generally radial direction and disposed adjacent the radial impeller outlet (as shown; figures 1, 2), a second portion (78) extending in a generally axial direction and terminating at a pipe outlet (76; figure 2), and a bend portion (80) fluidly linking the first portion and the second portion (as shown; figure 3), the second portion of the tubular body having a cross-sectional profile defined in a profile plane normal to the pipe center axis (as shown; figure 3), the cross-sectional profile being at least partially defined by opposed first and second curved side walls, the first curved side wall having a first radius of curvature (see annotated figure 5A below).


    PNG
    media_image1.png
    372
    564
    media_image1.png
    Greyscale


As per claim 10, Tamada discloses the centrifugal compressor of claim 9, and further discloses wherein a height of the tubular body adjacent to the first curved side wall is less than the height of the tubular body adjacent to the second curved side wall (see annotated figure 5A above).

As per claim 11, Tamada discloses the centrifugal compressor of claim 9, and further discloses wherein cross-sectional profiles of the tubular body in at least part of the bend portion are asymmetric about reference planes extending through the pipe center axis and normal to the profile planes, the reference planes extending between radially inner and radially outer walls (the bulging part 82 causing the asymmetry extends from curved passage portion 80 (bend portion); figure 3).


As per claim 12, Tamada discloses the centrifugal compressor of claim 11, and further discloses wherein the first curved side wall of the cross-sectional profiles in said part of the bend portion has a smaller radius than a radius of the second curved side wall of the cross-sectional profiles in said part of the bend portion (as shown; figure 3).

As per claim 13, Tamada discloses the centrifugal compressor of claim 9, and further discloses wherein the first portion (74) of the tubular body has one or more cross-sectional profiles different from the cross-sectional profile of the second portion (78) of the tubular body (as shown; figure 3).

As per claim 14, Tamada discloses the centrifugal compressor of claim 13, and further discloses wherein the one or more cross-sectional profiles of the first portion of the tubular body are symmetric about reference planes extending through the pipe center axis and normal to the profile planes, the reference planes extending between radially inner and radially outer walls of the tubular body (as shown, inlet passage 74 is symmetric about the reference plane; figure 3).

As per claim 15, Tamada discloses the centrifugal compressor of claim 9, and further discloses wherein an area of the cross-sectional profile of the second portion increases over a length of the second portion between the bend portion and the pipe outlet (as shown; figure 3).

(the cross-sectional profile at outlet passage portion 78 has a common shape of a bean shape; figures 3, 4).

As per claim 18, Tamada discloses a method for optimizing pressure of a fluid flow through diffuser pipes in a compressor, comprising: conveying the fluid flow through a bend portion (80) of the diffuser pipes (51) while diffusing the fluid flow (paragraph [0006]), and conveying the fluid flow through a portion (78) of the diffuser pipes downstream of the bend portion to flow along a first curved side wall of the portion that has a smaller radius than a radius of a second curved side wall of the portion (see annotated figure 5A below).


    PNG
    media_image1.png
    372
    564
    media_image1.png
    Greyscale

As per claim 19, Tamada discloses the method of claim 18, and further discloses wherein conveying the fluid flow includes conveying the fluid flow through a first segment of the (see annotated figure 5A above).

As per claim 20, Tamada discloses the method of claim 18, and further discloses conveying the fluid flow through a first portion (74) of the diffuser pipes upstream of the bend portion (80), the first portion having a symmetric cross-sectional shape (as shown; figure 3).


Allowable Subject Matter
Claims 1-8 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 contains allowable subject matter a first curved side wall of the tubular body along the second portion being shorter than a second curved side wall of the tubular body along the second portion
In the closest prior art, Tamada teaches a compressor diffuser for a gas turbine engine, the compressor diffuser comprising: diffuser pipes (51; figure 2) having a tubular body defining a pipe center axis extending therethrough, the tubular body including a first portion(74)  extending in a generally radial direction, a second portion (78) extending in a generally axial direction and terminating at a pipe outlet (76), and a bend portion (80) fluidly linking the first portion and the second portion (as shown; figures 2, 3), the second portion of the tubular body having a cross-sectional profile defined in a plane normal to the pipe center axis, the first curved side wall of the cross-sectional profile having a smaller radius in the plane than a radius of the (see annotated figure 5A below). However, Tamada does not teach a first curved side wall of the tubular body along the second portion being shorter than a second curved side wall of the tubular body along the second portion. No prior art of record sufficiently teaches the allowable subject matter. 
    PNG
    media_image1.png
    372
    564
    media_image1.png
    Greyscale
.

Claims 2-8 also contain allowable subject matter by virtue of their dependency on claim 1.

Claim 17 contains allowable subject matter the second cross-sectional profile being symmetric about a reference plane extending through the pipe center axis and normal to the profile plane, the reference plane extending between radially inner and radially outer walls of the tubular body. In the closest prior art, Tamada teaches the centrifugal compressor of claim 9 and wherein the cross-sectional profile of the second portion has a first area equal to a second area of a second cross-sectional profile at a same location as said cross-sectional profile (the cross-section at the same location will have the same area; figure 4). However, Tamada’s second cross-sectional profile is not symmetric about a reference plane extending through the pipe center axis and normal to the profile plane, the reference plane extending between radially inner and radially outer walls of the tubular body. While Tamada does teach a different embodiment having the second cross-sectional profile being symmetric about a reference plane extending through the pipe center axis and normal to the profile plane, the reference plane extending between radially inner and radially outer walls of the tubular body (figure 5B), it would not have the claimed cross-sectional profile being at least partially defined by opposed first and second curved side walls, the first curved side wall having a first radius of curvature less than a second radius of curvature of the second curved side wall, which is required for claim 9. Since the Tamada’s embodiment of figure 5B is an embodiment not compatible with the asymmetric profile of figure 5A, one of ordinary skill in the art would not modify Tamada to create the claimed invention. No other prior art of record sufficiently teaches the claimed subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duong (U.S. Pre-Grant Publication No. 2019/0316600) teaches asymmetrical portions in the diffuser pipes. 
Roberts (U.S. Patent No. 6,589,015) teaches diffuser pipes with asymmetric outlet.
Nichols (U.S. Pre-Grant Publication No. 2020/0378303) teaches diffuser pipe with flared outlet.
Theratil (U.S. Pre-Grant Publication No. 2020/0049161) teaches diffuser pipes with dimples at the outlet.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745